Citation Nr: 9911475	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left thigh with injuries 
to Muscle Groups XIV and XV. 

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the navicular of the left hand 
(minor). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his July 1997 claim, the veteran asked the RO to 
"determine if there was (sic) any clear and unmistakable 
errors in any of my previous rating decisions."  The RO only 
adjudicated the issue of whether there was clear and 
unmistakable error in the March 1973 rating decision, even 
though there were other rating decisions.  Also, on the July 
1997 VA orthopedic examination, it was noted that there was 
skin graft scar on the right thigh.  That examination raised 
the issue of entitlement to service connection for a right 
thigh scar as a residual of the gunshot wound in the left 
thigh.  These issues are referred to the RO for appropriate 
action.

The following issues will be addressed in the remand, below: 
entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left thigh, with injuries 
to Muscle Groups XIV and XV; entitlement to a compensable 
evaluation for residuals of a fracture of the navicular of 
the left hand; and whether there was clear and unmistakable 
error in the March 1973 rating decision that reduced the 
rating for the residuals of a gunshot wound to the left thigh 
from 40 percent disabling to 10 percent disabling.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.



CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on entrance examination 
the veteran reported that he had not had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  The psychiatric evaluation was normal.  
The service medical records reflect no complaints or findings 
of any psychiatric disorder or emotional problems.  In March 
1966, the veteran was wounded in the Republic of Vietnam; he 
received a through-and-through gunshot wound.  The veteran 
underwent his separation examination in October 1966; the 
psychiatric evaluation was normal.

The veteran's record of service (DD Form 214) shows that his 
awards include the Purple Heart Medal and a Vietnamese 
Service Medal.

On a December 1969 VA examination, it was noted that the 
nervous system was normal; that evaluation included an 
examination for neurological and psychiatric symptoms.  In a 
January 1973 statement, the veteran indicated that he was a 
counselor with the Job Corp program.  At his February 1973 
examination, he reported that he was senior residential 
counselor at Thiokol, with a monthly wage of $450.

The veteran was afforded a VA psychological examination in 
September 1997.  The examiner noted that there were no 
documents in the claims file that provided evidence of PTSD.  

With regard to his symptoms, the veteran described his 
response to seeing fellow Marines killed not as involving 
fear, helplessness, or horror, but instead as wanting to 
"get them [the enemy] back ... an eye for an eye."  The 
veteran reported that he had distressing recollections of 
traumatic events in Vietnam every day.  However, the examiner 
noted that, from the veteran's statements, he did not get a 
clear sense that the veteran had current difficulties with 
persistent and distressing reexperiencing of traumatic 
events.  For example, the veteran said, "The most serious 
stuff is behind me in a way."  

The veteran indicated that he last had a nightmare about 
eight months before.  He also reported that he was "sure" 
that recollections or reexperiencing of traumatic events had 
interfered with school or work.  He indicated that sometimes 
at work he must make a "monumental effort."  He also 
reported that within the past year he smelled the fires, 
which he smelled in Vietnam, and that he "almost flipped 
out."  He suggested that he got more paranoid around that 
time.  

The veteran spoke of avoidance of thoughts, feelings, or 
conversations associated with the trauma as being a problem 
that he had "for a long time."  However, the veteran did 
not describe it as a current problem.  Specifically, he 
indicated that he "can't read a book about The Wall [The 
Vietnam Veterans Memorial];" however, he added that he had 
"read parts of it."  The psychologist noted that it was not 
clear that the veteran had persistent avoidance of stimuli 
associated with traumatic events in Vietnam.  The veteran 
said that he felt detached or estranged from others a lot of 
the time and that sometimes he was bothered by crowds.  

The veteran described his sleep as "pretty good."  He 
acknowledged having problems with irritability and anger.  He 
also described his concentration as "excellent" and 
"deadly."  It was noted that it was not clear whether 
hypervigilance was a problem for the veteran.  The veteran 
asserted that he had gotten over his exaggerated startle 
response.  The examiner noted that, based on the veteran's 
report, he could not find that the veteran definitely met the 
criteria for persistent symptoms of increased arousal.  

The veteran reported that he had more than 240 credit hours 
of college work, with emphases in art and social work.  The 
veteran was currently an aircraft mechanic at an Air Force 
base, and he had been at that Air Force base for 20 years.  
He indicated that he currently had a girlfriend and that, 
before his current relationship began, he was "crazier."  

The veteran underwent two psychological tests, the Minnesota 
Multiphasic Personality Inventory (MMPI) 2 and the 
Mississippi Scale for Combat-Related PTSD.  His scores on the 
validity scale of the MMPI-2 suggested that the test scores 
were valid.  On both the PTSD subscale of the MMPI-2 and the 
Mississippi Scale, his scores were below the cutoff for 
classification in the PTSD range.  In other words, his scores 
fell in the non-PTSD category.  His MMPI-2 results indicated 
a serious maladjustment and suggested problems such as the 
following: bizarre thought processes, anger, concern over 
health problems, cynicism, and a history of antisocial 
practices.  The MMPI-2 results did not reveal a current 
anxiety problem.  

The veteran was casually dressed in clean clothing.  His 
speech was marked by some circumstantiality.  His initial 
attitude towards the examiner was somewhat hostile, but he 
became generally cooperative as the examination progressed.  
The veteran indicated that he was not suicidal.  He admitted 
to having homicidal thoughts at times, but he reported that 
he had not acted on them.  However, he said that there were 
"a few guys with limps" because of what he had done to 
them.  There was no indication of significant memory 
impairment.  He admitted to having abused alcohol in the 
past, but he denied having any current problems.  

On Axis I and on Axis II, no diagnoses were made.  On Axis 
IV, an occupational problem - failing a drug screening at 
work - was noted.  On Axis V, a Global Assessment of 
Functioning (GAF) score of 51 to 55 was assigned.  

The psychologist noted that the focus of the examination was 
to determine whether the veteran met the criteria for a 
diagnosis of PTSD.  The examiner indicated that, although the 
veteran reported symptoms associated with PTSD, there was not 
sufficient evidence to make a diagnosis of PTSD.  




The psychologist noted that, from the veteran's report, he 
currently had fewer PTSD symptoms than he had had in the 
past.  The examiner indicated that the MMPI-2 results and the 
veteran's own reporting suggested the presence of a mental 
disorder; however, the psychologist did not have time for a 
thorough diagnostic interview to assess other categories of 
psychiatric diagnoses for which the veteran might meet the 
criteria.

In his July 1998 VA Form 9, the veteran noted that he was a 
combat veteran, and he asserted that he had PTSD.

In December 1998 written argument, the representative noted 
that the VA examination was conducted by a psychologist 
instead of a psychiatrist.  The representative argued that 
the issue should be remanded for an examination by two 
psychiatrists.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).





In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Cohen v. Brown, 10 Vet 
App 128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996); 38 C.F.R. § 3.304(f).




Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that the alleged injury or 
disease is service-connected.  This presumption is rebuttable 
by clear and convincing evidence to the contrary.  Id. at 
393.  However, the veteran still must present medical 
evidence of a current disability.  Velez v. West, 11 Vet. 
App. 148, 154 (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  

When the condition noted during service is not shown to be 
chronic or the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, the Court has held 
that an opinion by a registered nurse on the etiology of a 
veteran's disorder is not probative evidence for purposes of 
Grottveit if there is no indication that the nurse has any 
special knowledge regarding the field of medicine that 
pertains to the veteran's disorder.  Black v. Brown, 10 Vet. 
App. 279, 284 (1997).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

For this claim, there is not a clear diagnosis of PTSD.  
True, the veteran engaged in combat with the enemy, and he 
has presented conclusive evidence of the claimed inservice 
stressors.  However, PTSD was not diagnosed on the September 
1997 VA examination.  The examiner noted that the veteran's 
scores on the psychological testing fell into the non-PTSD 
category.  The psychologist also indicated that, although the 
veteran reported symptoms associated with PTSD, he did not 
find sufficient evidence to make a diagnosis of PTSD.  
Specifically, the psychologist noted that, from the veteran's 
report, it sounded like the veteran currently had fewer PTSD 
symptoms than he had had in the past.  The examiner noted 
that it was not clear that the veteran had either (1) current 
difficulties with persistent and distressing reexperiencing 
of traumatic events or (2) persistent avoidance of stimuli 
associated with traumatic events in Vietnam.  The 
psychologist also concluded that he could not find that the 
veteran definitely met the criteria for persistent symptoms 
of increased arousal.  In short, there is no diagnosis of a 
current disability.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143.

The Board has reviewed the veteran's statement in his July 
1998 VA Form 9 in which he asserted that he had PTSD.  The 
Board also notes that over 26 years earlier the veteran was a 
residential counselor and that he had taken courses in social 
work.  However, there is no indication that he has any 
special knowledge regarding psychiatry or psychology.  The 
veteran did not assert that he had a degree in psychology or 
that he had medical training as a psychiatrist.  Since the 
veteran currently works as a aircraft mechanic and has worked 
at an Air Force base for the past 20 years, presumably as a 
mechanic, it appears that the veteran has not pursued a 
career in counseling or social work in many years.  
Therefore, his contention is not competent medical evidence 
for purposes of well grounding this claim.  See Black, 10 
Vet. App. at 284.

In short, there is no competent evidence of record showing 
that the veteran has PTSD.  See Caluza, 7 Vet. App. at 506.  
Accordingly, his claim for PTSD is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.

As to the representative's argument that the VA examination 
was inadequate because it was conducted by a psychologist, 
there is no duty to assist the claimant under 38 U.S.C.A. 
§ 5107 in developing the facts underlying his or her claim in 
the absence of a well-grounded claim.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim for service connection for PTSD is 
not well grounded, the doctrine of reasonable doubt has no 
application in his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the benefit is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his June 1998 notice of disagreement, the veteran said 
that his left thigh "was erroneously rated before."  That 
statement was a notice of disagreement on the issue of 
whether there was clear and unmistakable error in the March 
1973 rating decision that reduced the rating for the 
residuals of a gunshot wound to the left thigh from 40 
percent disabling to 10 percent disabling.  

The RO has not issued a statement of the case with regard to 
this issue.  The issue of clear and unmistakable error in the 
March 1973 rating decision is inextricably intertwined with 
the issue of an increased rating for residuals of the gunshot 
wound to the left thigh.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995);  
Manlincon v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 
1999). 

If either disorder is rated on the basis of limitation of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56 (1998).  Effective July 3, 
1997, which was prior to the receipt of the veteran's claim, 
the schedular criteria for evaluating muscle injuries were 
amended.  See 38 C.F.R. §§ 4.55, 4.56 (1998); 62 Fed. Reg. 
30,235 (1997).  Therefore, only the revised criteria will be 
applied.  

Service connection is in effect for residuals of a fracture 
of the navicular of the left hand.  On the July 1997 VA 
orthopedic examination, the examiner indicated that he 
believed that the referral for an examination of the left 
wrist was incorrect.  The veteran underwent range of motion 
testing for both hands.  However, it appears that the rest of 
the examination involved the right hand only, the hand for 
which service connection is not in effect.  In fact, x-rays 
of the right wrist alone were taken, and the assessment was 
status post right scaphoid fracture, with minimal 
degenerative changes in the radiocarpal joint.  This 
examination was inadequate for rating purposes.  See 
38 C.F.R. § 4.70 (1998). 


Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximates dates of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his left hand and left 
thigh disorders since July 1997.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously be secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should then be afforded a 
VA orthopedic examination by an 
appropriate specialist to determine the 
current manifestations and severity of 
his service-connected left hand and left 
thigh disabilities.  The veteran's claims 
folder, a copy of the revised criteria 
for rating muscle injuries, and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
studies should be performed.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiner.  The examiner 
should specifically report active and 
passive ranges of motion of the left 
wrist and fingers, the left thigh, and 
the left knee.  The examiner should 
indicate at what point, if any, in 
degrees of motion, the veteran 
experiences painful motion in any of the 
above mentioned body parts.  


The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the 
left hand, the left thigh, or the left 
knee from the service-connected 
disabilities, due to repeated use or 
flare-ups, and should portray these 
factors in terms of any additional loss 
in range of motion.  For each muscle 
group injury in the left thigh, the 
examiner is asked to express an opinion 
as to which of the following criteria 
best describes the muscle group injury: 

1) Entrance and (if present) 
exit scars, small or linear, 
indicating short track of 
missile through muscle tissue; 
some loss of deep fascia or 
muscle substance or impairment 
of muscle tonus and loss of 
power or lowered threshold of 
fatigue when compared to the 
sound side;

2) Entrance and (if present) 
exit scars indicating track of 
missile through one or more 
muscle groups; indications on 
palpation of loss of deep 
fascia, muscle substance, or 
normal firm resistance of 
muscles compared with sound 
side; tests of strength and 
endurance compared with sound 
side demonstrate positive 
evidence of impairment;






3) Ragged, depressed and 
adherent scars indicating wide 
damage to muscle groups in 
missile track; palpation shows 
loss of deep fascia or muscle 
substance, or soft flabby 
muscles in wound area; muscles 
swell and harden abnormally in 
contraction; tests of strength, 
endurance, or coordinated 
movements compared with the 
corresponding muscles of the 
uninjured side indicate severe 
impairment of function.

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  


4.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether 
there was clear and unmistakable error in 
the March 1973 rating decision wherein 
the RO reduced the rating for the 
residuals of a gunshot wound to the left 
thigh from 40 percent disabling to 10 
percent disabling, and the veteran should 
be advised of the time in which to 
perfect his appeal if he wishes appellate 
review.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
evaluate the veteran's claims for 
increased evaluations for his left thigh 
and left wrist disabilities under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1998), including 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.40, 4.45, 4.55, 4.56 
(1998); and DeLuca v. Brown, 8 Vet. App. 
202 (1995); as applicable.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case with applicable laws and regulations 
not previously included.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final action warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

